DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,992,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a rearrangement of the claims of the ‘708 Patent to include subject matter previously indicated allowable into the independent claims.
As to claim 1, the ‘708 Patent discloses a computer-implemented method, comprising (Claim 1:  A computer-implemented method, comprising): 
detecting that a malicious attack on a protected host in a network is imminent or ongoing (Claim 1: detecting that a malicious attack on a protected host in a network is imminent or ongoing); 
in response to the detecting that the malicious attack is imminent or ongoing, cloning a plurality of personality characteristics of the protected host (Claim 1: in response to the detecting that the malicious attack is imminent or ongoing, cloning a plurality of personality characteristics of the protected host); 
generating a honeypot clone based on the plurality of personality characteristics;
deploying the honeypot clone in the network (Claim 1: generating a honeypot clone based on the plurality of personality characteristics); 
determining that the malicious attack comprises an interactive session between an attacker associated with the malicious attack and the protected host (Claim 4:  The computer-implemented method of claim 1, further comprising: determining that the malicious attack comprises an interactive session between an attacker associated with the malicious attack and the protected host); and 
performing a live state transition between the protected host and the honeypot clone (Claim 4: and performing a live state transition between the protected host and the honeypot clone).  
As to claim 2, the ‘708 Patent discloses the computer-implemented method of claim 1, further comprising: as part of performing the live state transition, monitoring the network to generate network flow information between the attacker and the protected host, accessing Transmission Control Protocol (TCP) session state information, and resuming the interactive session between the attacker and the honeypot clone (Claim 5: identical)
As to claim 3, the ‘708 Patent discloses the computer-implemented method of claim 2, further comprising: redirecting attacker data traffic associated with the malicious attack from the protected host to the honeypot clone; and disabling the protected host or access to the protected host (Claim 3: identical).
As to claim 4, the ‘708 Patent discloses the computer-implemented method of claim 3, further comprising: determining that the live state transition cannot be performed if the interactive session between the attacker and the protected host comprises an encrypted protocol; accessing at least the TCP session state information and one or more encryption keys associated with the interactive session for the encrypted protocol; and resuming the interactive session if redirection of attacker traffic data from the protected host to the honeypot clone transitions within a predetermined time period (Claim 6: identical).
As to claim 5, the ‘708 Patent discloses the computer-implemented method of claim 4, further comprising: deploying the honeypot clone in a network segment of the network with a Media Access Control (MAC) address that is different than the protected host or after the protected host or access to the protected host is disabled (Claim 1: wherein the honeypot clone is deployed in a network segment of the network with a Media Access Control (MAC) address that is different than the protected host or after the protected host or access to the protected host is disabled).
As to claim 6, the ‘708 Patent discloses the computer-implemented method of claim 5, further comprising: modifying one or more route tables to redirect the attacker data traffic to the honeypot clone if the honeypot clone is not deployed in the network segment (Claim 1: or if the honeypot clone is not deployed in the network segment, one or more route tables are modified to redirect the attacker data traffic to the honeypot clone if the honeypot clone is not deployed in the network segment).  
As to claim 8, the ‘708 Patent discloses the computer-implemented method of claim 1, further comprising: determining that the malicious attack meets or exceeds an attack threshold comprising at least an attack complexity, an attack duration, an attacker source location, a protected host target location, an attack vector, or a security exploit (Claim 2: identical).  
Claims 9-13 recite a computer readable storage medium with instructions commensurate in scope to the method of claims 1-6 and 8 and are thus rejected under a substantially similar rationale in view of claims 7-12 of the ‘708 Patent.
Claims 15-19 recite a system commensurate in scope to the method of claims 1-6 and 8 and are thus rejected under a substantially similar rationale in view of claims 13-17 of the ‘708 Patent.
Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0161982 by Chari et al. discloses an IDS for virtualized resources
U.S. Patent Application Publication No. 2015/0121529 by Quinlan et al. discloses using a honeypot in a dynamic environment
U.S. Patent Application Publication No. 2017/0223052 by Stutz discloses network honeypots
U.S. Patent Application Publication No. 2018/0159701 by Krause et al. discloses using honeypots in a managed system
U.S. Patent No. 10,110,629 to Kruse discloses using honeypots in a managed IDS system
U.S. Patent Application Publication No. 2019/0132359 by Kraenzel et al. discloses dynamic configuration of honeypots

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/           Primary Examiner, Art Unit 2432